Case 1:19-cv-04670-VEC Document 12 Filed 06/20/19 Page 1 of 3
Ca@ade1D-19+-04624670A Dobananbat FilddeasOAa1 Pakage bf 1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

National Union Fire Insurance
Company of Pittsburgh, PA

 

Plaintiff(s)

v. Civil Action No.

Landscape Specialists, Inc.

 

Defendant(s}

SUMMONS IN A CIVIL ACTION

s) Landscape Specialists, Inc.
c/o Dirk Gregory Herrmann
15510 Rockfield Blvd C200
Irvine, CA 92618

To: (Defendant's name and addres.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are. Adam J. Kaiser, Esq
Alston & Bird LLP

90 Park Ave
New York, NY 10016

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 5/22/2019 coon /S/ P,. NEPTUNE
Signature of Clerk or Deputy Clerk

 

 
1.LS., Ine.

Li Broadway

Suite 510

lew York, NY 10013
142.925.1220
ywww.disnational.com

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.,
Plaintiff, Civil Action No. 19¢v4670
-against~ AFFIDAVIT OF SERVICE
LANDSCAPE SPECIALISTS, INC,, -
Defendant.
x

 

STATE OF CALIFORNIA }
S.S.:
COUNTY OF ORANGE  }

ANDREW SWATZELL, being duly sworn, deposes and says that he is over the age of
eighteen years, is an agent of the attorney service, D.L.S., INC., and is not a party to this action.

That on the 28" day of May, 2019, at approximately 2:57pm, deponent served a true copy
of the SUMMONS IN A CIVIL ACTION; PETITION TO COMPEL ARBITRATION; NOTICE
OF MOTION TO COMPEL ARBITRATION; CIVIL COVER SHEET; PETITIONER’S RULE
74 STATEMENT; AMENDED PETITION TO COMPEL ARBITRATION; AMENDED
NOTICE OF MOTION TO COMPEL ARBITRATION; INDIVIDUAL PRACTICES OF
JUDGE DEBORAH A. BATTS; and INDIVIDUAL PRACTICES IN CIVIL CASES OF THE
UNITED STATES MAGISTRATE JUDGE SARAH NETBURN upon LANDSCAPE
SPECIALISTS, INC at 15510 Rockfield Blvd, C200, Irvine, CA 92618, by personally delivering and
leaving the same with ADRIANNA JAMES, who informed deponent that she is an Administrative

Assistant and is authorized to receive service at that address.

 
ALS., Inc,

01 Broadway

ulte 510

ew York, NY 10013
12925-1220
ww.disnational.com

 

ADRIANNA JAMES is a tan Hispanic female, approximately 45 years of age, stands

approximately 5 feet 5 inches tall, and weighs approximately 150 pounds with brown hair.

 

 

ANDREW SWATZELL A notary public or other officer completing this ‘certificate verifies only the
‘| identity of the individual who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

Sworn to before me this State of California

day of > 2019 County of OLA AL
Subscribed and sworn to (0r affirmed) before me on this 7h day
o Fung wl Fy Andrus Swatectl

. Proved to me on the basis
of satisfactory Tol), be the person(s) who appeared before me.

 

 

 

NOTARY PUBLIC
MDM L— (Seal)

Signature

 
 
 
 

 
 

COLLEEN DAWN
Notary Public - California
Orange County
Commission # 2186480
My Comm. Expires Apr 9, 2024

        

 

 

 
